Citation Nr: 0938618	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another or on 
account of being housebound.  


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to March 
1946, and from June 1946 to July 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDING OF FACT

The Veteran is in need of regular aid and attendance of 
another person due to his service-connected coronary artery 
disease and hypertension.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the Veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
2002); 
38 C.F.R. § 3.350(b)(3) (2009).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following:  Inability of the 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; the frequent need of the 
adjustment of any special prosthetic or orthopedic appliance 
which by reason of the particular disability cannot be done 
without aid; the inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment. 
38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater-or-lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

Special monthly compensation is also payable where the 
Veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service- 
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the Veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied. 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, 
the Board shall adjudicate the issue on the basis of the 
record, keeping in mind the benefit of the doubt.

Service connection is currently in effect for the following 
disabilities: (i) coronary artery disease with mitral 
regurgitation associated with hypertension, evaluated as 60 
percent disabling, (ii) hearing loss, evaluated as 30 percent 
disabling, (iii) left varicose veins, evaluated as 20 percent 
disabling, (iv) hypertension, evaluated as 10 percent 
disabling, and (v) pterygium, evaluated as 10 percent 
disabling.  Additionally, a February 2003 rating action 
granted the Veteran a total disability evaluation based on 
individual unemployability due to service connected 
disabilities, effective January 16, 2002.  

The Veteran's various statements taken together indicate his 
belief that he is entitled to special monthly compensation 
based on his need for regular aid and attendance.  As 
indicated in his March 2008 correspondence, the Veteran 
maintains that he is unable to complete numerous daily 
activities without the assistance of others based on his 
service connected disorders.  This forms the basis of the 
Veteran's present claim.  

In an effort to assist the Veteran support his claim, he was 
provided with a July 2006 VA examination.  At this time, the 
examiner noted that the Veteran exhibited a generally good 
appearance, with straight posture.  However, the examiner 
also indicated the Veteran could not shave, bathe, dress, or 
drive himself.  A physical examination revealed no "true 
atrophy," but the Veteran presented a "very high risk of 
falls," due to his instability.  In spite of these findings, 
the examiner felt that the Veteran was able to leave the 
home, so long as he was supervised.  After reviewing the 
Veteran's claims folder and the current findings of this 
examination, the examiner diagnosed the Veteran with (i) 
Alzheimer's/dementia, (ii) coronary artery disease, and (iii) 
hypertension.  Taking all of these factors into 
consideration, the examiner opined that the Veteran required 
daily personal health care services of a skilled provider, 
and without these services, the Veteran required 
hospitalization or other institutional care.

In an effort to support his claim, the Veteran submitted the 
February 2007 statement from private physician D. McClure, 
M.D.  In this statement, Dr. McClure indicated that the 
Veteran's "hypertension with variations in his blood 
pressure...lead[s] to dizziness, syncope and frequent falls."  
Dr. McClure further noted that poor hearing and vision 
contributed to the Veteran's need for nursing or nursing aide 
support to maintain his care at home.  

Initially, the Board notes that the Veteran is not entitled 
to SMC on account of being housebound.  He does not have a 
single service connected disability evaluated as 100 percent 
disabling.  38 C.F.R. § 3.350(i)(2).  In addition, since this 
is a claim for SMC and not special monthly pension, it is 
unclear whether Hartness v. Nicholson, 20 Vet. App. 216, 220-
22 (2006) would provide any assistance to the Veteran, who is 
clearly over the age of 65, and in any event, since the Board 
is ultimately awarding SMC based on aid and attendance as 
discussed below, the claim for SMC at the housebound rate 
would be moot because SMC at the aid and attendance rate set 
forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the 
rate set forth at 38 U.S.C.A. § 1114(s) based on being 
housebound. 

As was previously noted, the Board finds that the criteria 
for entitlement to SMC based on the need for regular aid and 
attendance have been met.  In reaching this determination, 
the Board notes that the evidence of record clearly 
demonstrates that the Veteran needs assistance to clean, feed 
and dress himself.  Additionally, as noted in the July 2006 
VA examination, the Veteran is unable to drive himself 
anywhere, or leave his home without supervision.  Moreover, 
both the VA examiner and Dr. McClure indicate the Veteran 
requires the aid and assistance of others in order to 
maintain his life at home.

Additionally, the Board finds that the Veteran's need for aid 
and attendance is the result of his service-connected 
disabilities.  The July 2007 VA examiner indicated that the 
Veteran was unable to dress, clean, or feed himself and 
diagnosed the Veteran with (i) Alzheimer's/dementia, (ii) 
coronary artery disease, and (iii) hypertension; however, the 
examiner made no clear indication which of these diagnoses 
caused these conditions.  Based on this examination, and the 
other medical evidence of record, the Board is unable 
determine whether the Veteran's service connected coronary 
artery disease or hypertension results in the Veteran's 
inability to care for himself or whether it is caused by his 
Alzheimer's/dementia.  As such, the Board attributes the 
Veteran's inability to dress, clean, or feed himself to his 
service-connected coronary artery disease and hypertension.  
See Mittleider v West, 11 Vet. App. 181, 182 (1998).  
Moreover, the February 2007 statement from Dr. McClure opines 
that the Veteran's instability and high risk of falling 
without assistance is attributable to the Veteran's service-
connected hypertension.  In light of the forgoing, the Board 
finds that the Veteran is in need of regular aid and 
attendance of another person due to his service-connected 
coronary artery disease and hypertension.  

Therefore, resolving doubt in the Veteran's favor, the Board 
finds that he is unable to function in an appropriate manner 
without supervision and assistance, and that SMC based on the 
need for the regular aid and attendance of another person is 
warranted.  38 U.S.C.A. § 5107(b).









ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is granted, 
subject to the statutes and regulations governing the payment 
of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


